OPINION BY
PANELLA, J.:
Appellant, Lester Masker, appeals from the order entered on September 18, 2009, by the Honorable Joseph F. Kameen, *842Court of Common Pleas of Pike County, that denied him relief under the Post-Conviction Relief Act.1 After careful review, we affirm.
In Commonwealth v. Price, 876 A.2d 988 (Pa.Super.2005), a panel of this court held that classification as a sexually violent predator (“SVP”) under 42 Pa.Cons.Stat.Ann. § 9792, independent of a challenge to a conviction or sentence, is not a cognizable claim under the PCRA. In contrast, we consider in this appeal whether a challenge to the process by which such classification is imposed is cognizable under the PCRA. We are not presented with, and therefore do not reach the issue of whether such a challenge paired with a challenge to the validity of a guilty plea is cognizable under the PCRA pursuant to Padilla v. Kentucky, - U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010). We hereby formally adopt the reasoning of Price and conclude that the explicit language of the PCRA places an independent challenge to classification as a SVP outside the ambit of the PCRA. Furthermore, we find that there is no meaningful distinction between a challenge to designation as a SVP and a challenge to the process by which SVP designation is arrived.
The facts and procedural history are as follows. On April 19, 2007, Masker pled guilty to involuntary deviant sexual intercourse graded as a first degree felony,2 incest graded as a second degree felony,3 two counts of indecent assault, one graded as a first degree misdemeanor and one graded as second degree misdemeanor,4 and corruption of minors graded as a misdemeanor of the first degree.5 Pursuant to the plea agreement, Masker admitted to engaging in multiple instances of sexual, manual, and oral intercourse with his adopted daughter, as well as masturbating in front of her. On August 24, 2007, the sentencing court imposed a sentence of imprisonment of 7 to 20 years. Masker was subsequently classified as a SVP.
Thereafter, Masker filed a motion for reconsideration which the trial court denied. Masker appealed his sentence to this court, and we affirmed. Masker subsequently filed a pro se petition for PCRA relief. The PCRA court appointed counsel to represent Masker, and appointed counsel filed an amended PCRA petition. The amended petition raised three challenges to the effectiveness of trial counsel:
a. [Trial counsel flailed to properly advise the Defendant of his right to remain silent during his sexual offender evaluation;
b. [Trial counsel flailed to provide an expert witness to counter the sexually violent predator determination made by the Sexual Offender Assessment Board;
c. [Trial counsel flailed to raise the issue of whether or not use of the Sexual Offender Assessment Board (SOAB) assessment admissions violated the Defendant’s Fifth Amendment right to remain silent, during post-sentence motions, or on direct appeal.
Amended PCRA petition, 1/15/2009, at ¶ 6.
The PCRA court granted Masker’s request for an evidentiary hearing. At the hearing, Masker’s trial counsel, Matthew Galasso, Esquire, testified that he did not recall whether he had informed Masker of his right to an independent expert evalua*843tion to counter the Board’s expert evaluators. See N.T., PCRA Hearing, 6/25/2009, at 5. Furthermore, Attorney Ga-lasso testified that he was not aware that defendants have the right to petition the court to appoint an independent expert. See id. Thereafter, the PCRA court denied Masker’s petition. This appeal followed.
On appeal, Masker raises the following issues:
a) Whether the [tjrial [c]ourt erred in determining that consequences of a sexual offenders evaluation were collateral consequences and were not cognizable claims under the Post Conviction Collateral Relief Act[?]
b) Whether the [t]rial [cjourt erred in determining that trial counsel rendered effective assistance of counsel at the sentencing phase[?]
c) Whether the [t]rial [c]ourt erred in determining that the Defendant’s Amended PCRA did not have merit[?]
Appellant’s Brief, at 4.
Our standard of review of a PCRA court’s denial of a petition for post-conviction relief is well-settled. We must examine whether the record supports the PCRA court’s determination and whether the PCRA court’s determination is free of legal error. See Commonwealth v. Hall, 867 A.2d 619, 628 (Pa.Super.2005). The PCRA court’s findings will not be disturbed unless there is no support for the findings in the certified record. See Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa.Super.2001). Our scope of review is limited by the parameters of the PCRA. See Commonwealth v. Heilman, 867 A.2d 542, 544 (Pa.Super.2005).
Furthermore, Masker’s appeal, at its most basic level, requires us to construe the jurisdictional provisions of the PCRA. The interpretation of a statute is a question of law; accordingly, our review is plenary. See Commonwealth v. Gilmour Mfg. Co., 573 Pa. 143, 148, 822 A.2d 676, 679 (2003). A court must construe the words of a statute in accordance with their plain meaning. See 1 Pa.Cons.Stat.Ann. § 1903(a). “When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa. Cons.Stat.Ann. § 1921(b).
The PCRA sets forth its scope as follows:
This subchapter is not intended to limit the availability of remedies in the trial court or on direct appeal from the judgment of sentence, to provide a means for raising issues waived in prior proceedings or to provide relief from collateral consequences of a criminal conviction.
42 Pa.Cons.Stat.Ann. § 9542 (emphasis supplied). In construing this language, Pennsylvania Courts have repeatedly held that the PCRA contemplates only challenges to the propriety of a conviction or a sentence. See, e.g., Price, 876 A.2d 988 (Pa.Super.2005) (challenge to SVP status determination not cognizable under the PCRA); Commonwealth v. Deaner, 779 A.2d 578, 580 (Pa.Super.2001) (petition seeking modification of sentence for medical reasons did not fall within the ambit of the PCRA); Commonwealth v. Vega, 754 A.2d 714 (Pa.Super.2000) (“The PCRA is not the proper vehicle to seek review of the Board [of Probation and Parolej’s administrative decisions.”); Commonwealth v. Comly, 779 A.2d 618 (Pa.Cmwlth.2001), appeal denied, 568 Pa. 620, 792 A.2d 1255 (2001) (refusing to entertain a challenge to a hunting license suspension under the PCRA).
As noted above, a challenge to the classification of the defendant as a SVP is not a *844challenge to the conviction or sentence, and therefore is not cognizable under the PCRA. See Price, 876 A.2d at 995. In the present appeal, Masker does not challenge the propriety of his conviction or sentence. See Amended PCRA petition, 1/15/2009. Rather, in an attempt to avoid the dictates of Price, Masker seeks to challenge the method by which he was determined to be a SVP. See id. We conclude that under the PCRA there is no meaningful difference between a challenge to the determination itself and a challenge to the process by which it was reached.
In his brief, Masker cites to Commonwealth v. Curnutte, 871 A.2d 839 (Pa.Super.2005), for the proposition that a defendant has a right to have an independent expert appointed to assist at an SVP hearing. In Cumutte, this court vacated the defendant’s SVP determination on direct appeal when the trial court refused defense counsel’s request for appointment of an independent expert. See Curnutte, 871 A.2d at 843-844. However, as noted, Cur-nutte was decided on direct appeal and therefore clearly did not address the jurisdictional requirements of the PCRA.
The PCRA contains specific jurisdictional limitations that do not apply to direct appeals. These jurisdictional limitations have been held to be constitutionally appropriate by the Supreme Court of Pennsylvania. See Commonwealth v. Peterkin, 554 Pa. 547, 556, 722 A.2d 638, 642 (1998). We note that other forms of post-conviction collateral relief exist. We do not opine as to the appropriate method to raise the challenges set forth by Masker in this appeal; we merely hold that they do not fall within the PCRA.
Nor does Padilla v. Kentucky, - U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010) compel a different result. In Padilla, the Supreme Court of the United States held that a failure to advise a criminal client about the possible immigration ramifications of guilty plea constitutes a denial of the client’s constitutional right to counsel. See Padilla, 130 S.Ct. at 1486. Once again, it is important to note that the challenge in Padilla was to the validity of the guilty plea and resulting conviction, and not solely to the collateral consequence of deportation. See id., at 1478. Padilla is therefore clearly distinguishable from the present appeal, where Masker does not raise any challenge to the guilty plea process or the resulting sentence.
Furthermore, the Court in Padilla found that “deportation is a particularly severe ‘penalty[.]’ ” Id., at 1481. As a result, the Court opined that the classifications of direct and collateral consequences of a conviction were ill suited to dealing with the specific risks involved in deportation. See id., at 1482. In contrast, numerous federal courts, including Pennsylvania district courts, have held that registration requirements, such as those under Megan’s Law, are clearly collateral consequences. See, e.g., Bankoff v. Pennsylvania, 2010 WL 396096 (E.D.Pa.2010); Cravener v. Cameron, 2010 WL 235119 (W.D.Pa.2010). The Supreme Court of Pennsylvania has similarly stated:
To the extent that there was any confusion ... that the registration requirements of Megan’s Law are collateral and not direct consequences of a plea or other conviction, we settle the issue here: such requirements are collateral consequences....
Commonwealth v. Leidig, 598 Pa. 211, 222, 956 A.2d 399, 406 (2008). Therefore, Padilla is distinguishable on these grounds as well.
As a result, we conclude that Masker has not raised a claim that is cognizable *845under the PCRA.6 Accordingly, we affirm the PCRA court’s order dismissing Masker petition.
Order affirmed. Jurisdiction relinquished.
Judge BOWES files a Concurring and Dissenting Opinion in which Judge DONOHUE and Judge FREEDBERG joined, Judge OTT concurred in the result. Judge FREEDBERG files a Concurring and Dissenting Statement in which Judge OTT joined.

. 42 Pa.Cons.Stat.Ann. §§ 9541-9546.


. 18 Pa.Cons.Stat.Ann. § 3123(7).


. 18 Pa.Cons.Stat.Ann. § 4302.


. 18 Pa.Cons Stat.Ann. § 3126.


. 18 Pa.Cons.StatAnn. § 6301(a).


. As stated above, Masker does not raise any challenge to his guilty plea or sentence, and requests no relief from his guilty plea and sentence in his brief. See Appellant’s Brief, at 20.